PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $1,468.20 for compensation ($132.00) and for travel expenses ($1,336.20) incurred by claimant in his position as District Supervisor. In its Amended Answer, respondent admits the validity and amount of the claim and states that there were sufficient funds available at the close of the fiscal year in question from which to pay the claim. In view of the foregoing, the Court makes an award in the amount sought.
Award of $1,468.20.